      Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 1 of 13



                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


COUNTY OF LEON,

               Plaintiff,
                                                    Case No.: 4:18-cv-4709
       vs.

PURDUE PHARMA L.P., et al.

               Defendants.



             DEFENDANTS PURDUE PHARMA L.P., PURDUE PHARMA INC.,
                                                     INC.’S
                 AND THE PURDUE FREDERICK COMPANY INC.'S
                            NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Purdue Pharma L.P., Purdue

Pharma Inc., and The Purdue Frederick Company Inc. (collectively, "Purdue")
                                                                  “Purdue”) hereby give

notice of removal of this action, captioned County of Leon v. Purdue Pharma L.P., et al., bearing

Cause No. 18-0415CV, filed in the 369th Judicial District Court of Leon County, Texas, and

currently pending in the Texas Opioid MDL in the 152nd Judicial District Court of Harris

County, Texas under Cause No. 2018-87391, to the United States District Court for the Southern

District of Texas. This Court has jurisdiction over this action because there is complete diversity

of citizenship between Plaintiff and Defendants and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

                                        BACKGROUND

       1.      On November 13, 2018, Plaintiff, County of Leon, filed a Petition in the 369th

Judicial District Court of Leon County, Texas against the following defendants: Purdue Pharma

L.P.; Purdue Pharma Inc.; The Purdue Frederick Company, Inc.; Teva Pharmaceutical Industries,
      Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 2 of 13



Ltd.; Teva Pharmaceuticals USA, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.;

Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo Health Solutions Inc.; Endo

Pharmaceuticals, Inc.; Abbot Laboratories; AbbVie Inc.; Knoll Pharmaceutical Company, a

wholly-owned subsidiary of Abbott Laboratories; Allergan plc f/k/a Actavis plc; Allergan

Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Watson Laboratories, Inc.;

Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Insys Therapeutics, Inc.; Insys

Manufacturing LLC, a wholly-owned subsidiary of Insys Therapeutics, Inc.; Mallinckrodt plc;

McKesson Corporation; Cardinal Health, Inc.; AmerisourceBergen Corporation; and

                       Corporation.1
AmerisourceBergen Drug Corporation.'

       2.
       2.      As discussed below, all Defendants are citizens of states or foreign states other

than Texas.

       3.
       3.      Purdue received the Petition through service on November 14, 2018. Pursuant to

28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served on Purdue is attached

hereto. (See Exhibit 1-4).

       4.      On June 13, 2018, the Texas MDL Panel granted Motions to Transfer in Docket

No. 18-0358, styled In re Texas Opioid Litigation, and created the Texas Opioid MDL. (Order

Granting Motions to Transfer, attached at Exhibit 7.) The Texas Opioid MDL is assigned to the

152nd Judicial District Court in Harris County, Texas.

       5.
       5.      On December 7, 2018, this case was transferred as a tag-along to the Texas

Opioid MDL.

1
' On December 5, 2017, the Judicial Panel on Multidistrict Litigation issued an order creating a
Multidistrict Litigation ("MDL")
                         (“MDL”) that would include this case. See In re Nat'l
                                                                             Nat’l Prescription
Opiate Litig., 290 F. Supp. 3d 1375, 1378 (J.P.M.L. 2017). Dozens of state opioid-related
actions have been removed to federal court and transferred to the MDL.



                                               1
      Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 3 of 13



                                 VENUE AND JURISDICTION

       6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 124, 1391, 1441(a), and

1446(a) because this case is currently pending, as part of the Texas Opioid MDL, in the 152nd

Judicial District Court, in Harris County, Texas. The 152nd Judicial District Court is a state

court within the Southern District of Texas.

       7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because (1)

there is complete diversity of citizenship between Plaintiff and Defendants; (2) the amount in

controversy exceeds $75,000, exclusive of interest and costs; and (3) all other requirements for

removal have been satisfied.

I.     THERE IS COMPLETE DIVERSITY OF CITIZENSHIP

       8.      There is complete diversity of citizenship because Plaintiff is a Texas citizen and

all Defendants are citizens of states or foreign states other than Texas.

       A.      Plaintiff Is A Citizen of Texas

       9.      County of Leon is a citizen of Texas for purposes of diversity jurisdiction. See

Moor v. Cnty. of Alameda, 411 U.S. 693, 717 (1973) ("[A]
                                                   (“[A] political subdivision of a State, unless

it is simply ‘the
             'the arm or alter ego of the State,’
                                          State,' is a citizen of the State for diversity purposes.")
                                                                                          purposes.”)

(citation omitted).

       B.      None of the Defendants Is A Citizen of Texas

       10.                                                              “a citizen of every State
               For purposes of diversity jurisdiction, a corporation is "a

and foreign state by which it has been incorporated and of the State or foreign state where it has

                       business[.]” 28 U.S.C. § 1332(c)(1). A partnership is a citizen of every
its principal place of business[.]"

state in which its partners are citizens. See Americold Realty Tr. v. Conagra Foods, Inc., 136 S.




                                                  2
      Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 4 of 13



Ct. 1012, 1015 (2016). A limited liability company is a citizen of every state in which its

members are citizens. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

       11.
       11.     Applying these principles, none of the Defendants is a citizen of Texas.

       12.
       12.     Defendant Purdue Pharma L.P. is a limited partnership organized under the laws

of Delaware, none of whose partners are citizens of Texas. Its partners are citizens of New York,

Connecticut, Delaware, Florida, the British Virgin Islands, and Jersey, Channel Islands. Its

principal place of business is Stamford, Connecticut. (Pet. ¶
                                                            ¶ 25.)

       13.
       13.     On December 20, 2017, a similar opioid-related action was remanded to state

court for lack of diversity jurisdiction because one of the ultimate owners of Purdue Pharma L.P.

was—at that time—a citizen of Texas based on the residence of one trustee. See County of

Hopkins v. Endo Health Solutions Inc., No. 4:17-cv-00845-ALM (E.D. Tex. 2017), Doc. 33

(Mem. Op. & Order). However, after County of Hopkins was remanded, but before this action

was filed, the citizenship of Purdue Pharma L.P. changed. Specifically, the trustee who was

previously located in Texas moved to another state and no longer resides in Texas. Accordingly,

Purdue Pharma L.P. is not a citizen of Texas today and was not a citizen of Texas when this case

was filed. See OJB, Inc. v. Dowell, 650 F. Supp. 42, 43-44 (N.D. Tex. 1986) ("The
                                                                            (“The general rule

is that when diversity is the basis of jurisdiction, complete diversity must exist both at the time of

filing the original action and at the time of removal.")
                                              removal.”) (citing Aynesworth v. Beech Aircraft

Corp., 604 F. Supp. 630, 633 (W.D. Tex. 1985)) (alteration in original).

       14.
       14.     Defendant Purdue Pharma Inc. is a corporation organized under the laws of New

York with its principal place of business in Stamford, Connecticut. (Pet. ¶
                                                                          ¶ 25.)

       15.
       15.     Defendant The Purdue Frederick Company, Inc. is a corporation organized under

the laws of New York with its principal place of business in Stamford, Connecticut. (Id.)




                                                  3
      Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 5 of 13



       16.
       16.     Defendant Teva Pharmaceutical Industries, Ltd. is an Israel corporation with its

principal place of business in Israel.

       17.
       17.     Defendant Teva Pharmaceuticals USA, Inc. is a corporation organized under the

laws of Delaware with its principal place of business in North Wales, Pennsylvania.

       18.
       18.     Defendant Johnson & Johnson is a corporation organized under the laws of New

Jersey with its principal place of business in New Brunswick, New Jersey. (Id. ¶ 27.)

       19.
       19.     Defendant Janssen Pharmaceuticals, Inc. is a corporation organized under the

laws of Pennsylvania with its principal place of business in Titusville, New Jersey. Janssen

Pharmaceuticals, Inc. is a wholly owned subsidiary of Johnson & Johnson. (Id.)

       20.     Defendant      Ortho-McNeil-Janssen      Pharmaceuticals,   Inc.    n/k/a
                                                                                   n/lea   Janssen

Pharmaceuticals, Inc. is a corporation organized under the laws of Pennsylvania with its

principal place of business in Titusville, New Jersey. (Id.)

       21.     Defendant Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc. is a

corporation organized under the laws of Pennsylvania with its principal place of business in

Titusville, New Jersey. (Id.)

       22.     Defendant Endo Health Solutions Inc. is a corporation organized under the laws

of Delaware with its principal place of business in Malvern, Pennsylvania. (Id. ¶ 29.)

       23.     Defendant Endo Pharmaceuticals, Inc. is a corporation organized under the laws

of Delaware with its principal place of business in Malvern, Pennsylvania. (Id.)

       24.     Defendant Abbot Laboratories, Inc. is an Illinois corporation with its principal

place of business in Abbott Park, Illinois.

       25.     Defendant AbbVie Inc. is a Delaware corporation with its principal place of

business in North Chicago, Illinois. (Id. ¶¶ 31.)




                                                    4
      Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 6 of 13



        26.    Defendant Knoll Pharmaceutical Company is a New Jersey corporation with its

principal place of business in Parsippany, New Jersey. Knoll Pharmaceutical Company is a

wholly-owned subsidiary of AbbVie Inc. (Id.)

        27.    Defendant Allergan plc is a public limited company incorporated in Ireland with

its principal place of business in Dublin, Ireland. (Id. ¶¶ 34.)

        28.    Defendant     Allergan     Finance,       LLC   f/k/a   Actavis,   Inc.   f/k/a   Watson

Pharmaceuticals, Inc. is a Nevada limited liability company. Its sole member is Allergan W.C.

Holding Inc. f/k/a Actavis W.C. Holding Inc., a Delaware corporation with its principal place of

business in Madison, New Jersey. (Id.)

        29.    Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal

place of business in Corona, California. (Id.)

        30.
        30.    Defendant Actavis LLC is a Delaware limited liability company with its principal

place of business in Parsippany, New Jersey. (Id.) Actavis LLC’s
                                                           LLC's sole member is Actavis US

Holding LLC, a limited liability company organized under the laws of Delaware. Actavis US

Holding LLC's
        LLC’s sole member is Watson Laboratories, Inc., a Nevada corporation with its

principal place of business in Corona, California. (See id.)

        31.
        31.    Defendant Actavis Pharma, Inc. f/k/a Watson Pharma, Inc. is a Delaware

corporation with its principal place of business in Parsippany, New Jersey. (Id.)

        32.
        32.    Defendant Insys Therapeutics, Inc. is a Delaware corporation with its principal

place of business in Chandler, Arizona. (Id. ¶ 37.)

        33.
        33.    Defendant Insys Manufacturing LLC is a limited liability company registered in

Delaware whose sole member is Insys Development Company, Inc. Insys Development

Company, Inc. is a Delaware corporation with its principal place of business in Chandler, AZ.




                                                     5
      Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 7 of 13



Although the Petition alleges that Insys Manufacturing LLC’s
                                                       LLC's principal place of business is

Round Rock, Texas (Id. ¶¶ 37), the citizenship of an LLC is that of its members, not its principal

place of business. See Harvey, 542 F.3d at 1080.

           34.
           34.   Defendant Mallinckrodt plc is an Irish public limited company with its principal

place of business in Staines-Upon-Thames, Surrey, United Kingdom. (Pet. ¶
                                                                        ¶ 39.)

           35.
           35.   Defendant McKesson Corporation is a corporation organized under the laws of

Delaware with its principal place of business in San Francisco, California. (Id. ¶¶ 41.)

           36.
           36.   Defendant Cardinal Health, Inc. is a corporation organized under the laws of Ohio

with its principal place of business in Ohio. (Id. ¶ 42.)

           37.
           37.   Defendant AmerisourceBergen Corporation is a corporation organized under the

laws of Delaware with its principal place of business in Pennsylvania.

           38.
           38.   Defendant AmerisourceBergen Drug Corporation is a corporation organized

under the laws of Delaware with its principal place of business in Pennsylvania. (Id. ¶¶ 43.)

           39.
           39.   Accordingly, all Defendants are citizens of states or foreign states other than

Texas.22
Texas.

II.        THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

           40.   “[A] defendant's
                 "[A] defendant’s notice of removal need include only a plausible allegation that

                                                     threshold.” Dart Cherokee Basin Operating
the amount in controversy exceeds the jurisdictional threshold."

                                               “[W]hen a defendant seeks federal-court
Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). "[W]hen

                  defendant’s amount-in-controversy allegation should be accepted when not
adjudication, the defendant's

contested by the plaintiff or questioned by the court.”
                                                court." Id. at 553. In determining whether the

amount in controversy is satisfied, the Court may consider compensatory and statutory damages,
2
2The Petition's
 The Petition’s citizenship allegations also refer to an entity called AbbVie Inc., which is not
named as a defendant in the caption.



                                                  6
       Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 8 of 13



as well as punitive damages. See, e.g., St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250,

1253 n.7 (5th Cir. 1998).

        41.    Here, it is clear that the amount in controversy exceeds $75,000, exclusive of

interest and costs. The Petition asserts that the Plaintiff's
                                                  Plaintiff’s damages "exceed
                                                                      “exceed $1,000,000"
                                                                              $1,000,000” and that

Plaintiff "is
          “is seeking monetary relief for an amount greater than $1,000,000."
                                                                 $1,000,000.” (Compl. ¶
                                                                                      ¶ 20.)

                          “has spent and continues to spend large sums of money"
Plaintiff alleges that it "has                                            money” (id. ¶ 17) as a

          Defendants’ alleged conduct, including funds to pay for "health
result of Defendants'                                             “health care, law enforcement,

social services, public assistance, pharmaceutical care and other services necessary for its

residents” (id. ¶¶ 19). The Petition also asserts that Plaintiff will incur future damages for
residents"

“counseling and medication assisted treatment of addicts, and continuing care in recovery
"counseling

programs related to substance use disorder, medical treatment for overdoses, life skills training

for adolescents, increased law enforcement, and additional resources to treat the psychological

           opioids.” (Id. ¶¶ 150.) Plaintiff also seeks "punitive
effects of opioids."                                    “punitive and exemplary damages,"
                                                                                damages,” as well

   “restitution on behalf of Galveston County consumers.”
as "restitution                               consumers." (Id. Prayer for Relief.)

III.    ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

        A.     The Notice of Removal Is Timely

        42.    This Notice of Removal is timely filed. Purdue received the Petition through

service on November 14, 2018. Because Purdue filed this Notice of Removal on December 13,

2018, removal is timely. See 28 U.S.C. § 1446(b)(1).

        B.     All Properly Joined and Served Defendants Consent to Removal

        43.    For purposes of removal based on diversity jurisdiction under 28 U.S.C. § 1332(a)

and pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly joined and served

must consent to removal.




                                                7
      Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 9 of 13



        44.     The following properly served Defendants consent to removal, as indicated by

their signing below: Purdue Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick Company

Inc.; Insys Therapeutics, Inc.; Insys Manufacturing LLC, a wholly-owned subsidiary of Insys

Therapeutics, Inc.;

        45.     The following Defendants have not been properly served, and thus their consent

to removal is not required:          Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

Pharmaceuticals,      Inc.; Janssen Pharmaceuticals,     Inc.; Johnson & Johnson; Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo Health Solutions, Inc.; Endo

Pharmaceuticals, Inc.; AbbVie Inc.; Knoll Pharmaceutical Company; Allergan PLC, f/k/a

Actavis PLD f/k/a Actavis Inc. f/k/a Watson Pharmaceuticals, Inc.; Allergan Finance, LLC f/k/a

Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Mallinckrodt PLC; McKesson Corporation;

Cardinal Health Inc.; Amerisource Bergen Corporation; Amerisource Bergen Drug Corporation;

nevertheless, they consent to removal. The Defendants listed in this paragraph expressly reserve,

and do not waive, all defenses related to service of process and personal jurisdiction.

        46.     By filing this Notice of Removal, neither Purdue nor any other Defendant waives

any defense that may be available to them and reserves all such defenses. If any question arises

as to the propriety of the removal to this Court, Purdue and the remaining defendants request the

opportunity to present a brief and oral argument in support of their position that this case has

been properly removed.

        C.      Notice of Removal

        47.     Pursuant to 28 U.S.C. § 1446(d), Purdue will give written notice of the filing of

this Notice of Removal to all parties of record in this matter, and will file a copy of this Notice

with the clerk of the state court.




                                                 8
     Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 10 of 13



                                        CONCLUSION

       WHEREFORE, Purdue hereby removes this action from the 152nd Judicial District Court

of Harris County, Texas, to the United States District Court for the Southern District of Texas.



Dated: December 13, 2018                         Respectfully submitted,
                                                 /s/ Noelle M
                                                 /s/        M. Reed
                                                 Noelle M. Reed
                                                 State Bar No. 24044211
                                                 Federal Bar No. 27139
                                                 noelle.reed@skadden.com
                                                 S
                                                 SKADDEN,
                                                   KADDEN, ARPS,
                                                            ARPS, S
                                                                  SLATE,
                                                                    LATE, MEAGHER
                                                                          MEAGHER
                                                   & FLOM
                                                      FLOM LLP
                                                 1000 Louisiana Street, Suite 6800
                                                 Houston, Texas 77002
                                                 Tel: (713) 655-5122
                                                 Fax: (713) 483-9122

                                                 Counsel for Purdue Pharma L.P.; Purdue
                                                 Pharma Inc.; and The Purdue Frederick
                                                 Company




                                                9
Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 11 of 13




                                Consent to removal on behalf of Defendant
                                INSYS THERAPEUTICS, INC.;
                                INSYS MANUFACTURING LLC;

                                /s/ J. Matthew Donohue*
                                J. Matthew Donohue*
                                Joseph L. Franco*
                                HOLLAND & KNIGHT LLP
                                2300 U.S. Bancorp Tower
                                111 S.W. Fifth Avenue
                                Portland, OR 97204
                                Telephone: (503) 243-2300
                                Facsimile: (503) 241-8014
                                matt.donohue@hklaw.com
                                joe.franco@hklaw.com
                                * denotes national counsel who will seek pro hac
                                vice admission




                                 10
     Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 12 of 13



                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing instrument was served via email on
the following counsel on December 13, 2018:

       County of Leon:
             mcwatts@wattsguerra.com; ssanford@wattsguerra.com; aoneill@aoneill-
             law.com; mike@gld-law.com; pamm@gld-law.com; tfibich@fibichlaw.com

       Abbott Laboratories
              JKO'Connor@Venable.com; JAMcCauley@Venable.com;
              ATErtas@Venable.com

       AbbVie Inc. and Knoll Pharmaceutical Company, a wholly-owned subsidiary of AbbVie
       Inc.
             jlwilkes@jonesday.com; separker@jonesday.com; dbalden@jonesday.com

       Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Allergan
       plc f/k/a Actavis plc;
               wh@wsfirm.com; jennifer.levy@kirkland.com; donna.welch@kirkland.com;
                rothm@kirkland.com; tknapp@kirkland.com; zac.ciullo@kirkland.com;
                andrea@wsfirm.com
               andrea@wsfinn.com

       AmerisourceBergen Corporation and AmerisourceBergen Drug Corporation
             SMcClure@ReedSmith.com; SPerry@ReedSmith.com;
             MBernick@ReedSmith.com; RBuchhorn@reedsmith.com;
             ARollins@ReedSmith.com; SRocchino@reedsmith.com;
             NHlawatsch@reedsmith.com; LSchack@ReedSmith.com;
             melissa@gillamsmithlaw.com; james@litzlerlaw.com;
             AEMCH@jacksonkelly.com

       Cardinal Health, Inc
             mmengis@bakerlaw.com; mraley@bakerlaw.com; emainigi@wc.com;
             lheard@wc.com; spyser@wc.com; ahardin@wc.com; EPistilli@wc.com;

       Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.
             John.Lombardo@arnoldporter.com; Sean.Morris@arnoldporter.com;
             hannah.sibiski@arnoldporter.com; Andrew.Bergman@arnoldporter.com
             hannah.sibiski@amoldporter.com;

       Insys Therapeutics, Inc. and Insys Manufacturing, LLC
              Joe.Franco@hklaw.com; Nicholas.Sarokhanian@hklaw.com;
              Matt.Donohue@hklaw.com; Gillian.Phillips@hklaw.com




                                               11
Case 4:18-cv-04709 Document 1 Filed on 12/13/18 in TXSD Page 13 of 13



 Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen
 Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and Janssen Pharmaceutica,
 Inc. n/k/a Janssen Pharmaceuticals, Inc.
         smcconnico@scottdoug.com; agriffin@scottdoug.com; jcardelus@omm.com;
         kklorfein@omm.com; jzarrow@omm.com; clifland@omm.com;
         sbrody@omm.com; acollins@scottdoug.com; agoldberg@scottdoug.com;
         jellis@scottdoug.com

 Mallinckrodt plc
        Andrew.O'Connor@ropesgray.com; Brien.O'Connor@ropesgray.com;
        Rocky.Tsai@ropesgray.com; jparsons@pmmclaw.com;
        Leon.Kotlyar@ropesgray.com; Erin.Macgowan@ropesgray.com

 McKesson
 McKesson Corporation
          Corporation
       csmyser@skv.com;
       csmyser@skv.com; disaak@skv.com;
                         disaak@skv.com; razvan@skv.com;
                                            razvan@skv.com; kadler@skv.com;
                                                              kadler@skv.com;
       tydoyle@skv.com; tmatthies@skv.com;
       tydoyle@skv.com; tmatthies@skv.com; swinner@cov.com;
                                               swinner@cov.com;
                          russell.jessee@steptoe-johnson.com;
       mrodgers@cov.com; russell.j essee@steptoe-johnson.com; crobles@skv.com

 Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma,
 Inc.; Teva Pharmaceuticals USA, Inc.; and Teva Pharmaceuticals Industries, Ltd.
         christina.vitale@morganlewis.com; stacey.mahoney@morganlewis.com;
         brian.ercole@morganlewis.com; steven.reed@morganlewis.com;
         pamela.holly@morganlewis.com; melissa.coates@morganlewis.com;
         evan.jacobs@morganlewis.com

                                            /s/ Noelle M
                                            /s/        M. Reed
                                            Noelle M. Reed
                                            noelle.reed@skadden.com




                                       12
